Cuff, J.
The actions are for personal injury. Plaintiffs’ attorney contends that plaintiff erred in not suing for a larger sum of money because the injuries are serious and asks to change the forum under section 110-a of the Civil Practice Act. The amended bill of particulars claims permanent injuries to the head and nerves, and the doctor’s affidavit, to a great degree, substantiates this claim. Plaintiff’s attorney believes that, if successful, a verdict in excess of the City Court limitation will be justified. He was not the attorney who made the mistake of bringing the cases in the City Court. In view of the plea of permanent injuries, I think that the actions should be tried in the Supreme Court and that motion is granted.
The application to amend the complaint is also granted.
Plaintiffs’ attorney moves to consolidate the two actions on the ground that the cases arise out of the same occurrence and present the same questions of law and fact. By granting this motion, the fees for bringing the cases to trial will be reduced from eighty dollars to forty dollars. That, alone, is sufficient to persuade the court to act favorably on the application. Motion to consolidate is granted.